Citation Nr: 1411086	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to medications prescribed for service-connected disabilities.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder (originally claimed as allergic rhinitis, upper respiratory infections and sinusitis).  

3.  Entitlement to service connection for a respiratory disorder (originally claimed as allergic rhinitis and sinusitis).  

4.  Entitlement to an increased rating in excess of 10 percent for cervical spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1977 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and April 2010 rating decisions of the Regional Office (RO) in St. Petersburg, Florida.  By the January 2010 rating action, the RO denied service connection for sleep apnea, and continued a 10 percent rating assigned to the service-connected cervical strain.  By an April 2010 rating action, the RO denied the Veteran's claim for vasomotor/allergic rhinitis (claimed as upper respiratory infections/sinusitis).  The Veteran appealed these rating actions to the Board. 

In November 2010 and September 2011, the Veteran testified before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge at the St. Petersburg, Florida RO and at the Board's offices in Washington DC (Central Office (CO) hearing, respectively.  Copies of the hearing transcripts have been associated with the claims files.

In early and late September 2011, July 2012 and May 2013, the Veteran and his representative (July 2012 and May 2013) submitted additional evidence in support of the appeal along with a waiver of initial RO consideration.  Thus, referral to the RO to have it initially consideration this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. § 20.1304 (2013).  
Concerning the new and material issue on appeal, the Board notes that by a February 1997 rating action, the RO denied the Veteran's claim for service connection for upper respiratory infections and sinusitis.  In August 2008, VA received the Veteran's petition to reopen his claim for service connection for sinusitis, which he claimed as allergic rhinosinusitis.  

In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder. Velez v. Shinseki, 23 Vet. App. 199, 20 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in Boggs and Ephraim. Id, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claim.  

Given that the Veteran's respiratory system has been a common component of the both the original 1997 claim for sinusitis and upper respiratory infections and the August 2008 claim, wherein the Veteran requested service connection for allergic rhinosinusitis, the Board concludes that this case is similar to the factual scenario presented in Velez.  Thus, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final February 19997 rating decision--the Veteran has experienced a respiratory disorder as a result of his active service.  As such, the threshold question of whether new and material evidence has been received to reopen a previously denied claim for service connection for a respiratory disorder (originally claimed as upper respiratory infections, sinusitis and allergic rhinitis) must be addressed.  As the Board is reopening and granting the underlying claim for service connection for a respiratory disorder, there is no prejudice to the Veteran in proceeding with appellate review of the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to an increased rating in excess of 10 percent for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence is in equipoise as to whether the Veteran's sleep apnea was aggravated by medications prescribed for his service-connected disabilities.

2.  By a final and unappealed February 1997 decision, the RO denied the Veteran's claim for service connection for upper respiratory infections and sinusitis on the basis that it was not well grounded (i.e., there was no evidence of any current chronic respiratory disability that was related to military service).

3.  Evidence added to the record since the RO's final February 1997 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a respiratory disability.

4.  The objective medical evidence is in equipoise as to whether the Veteran's respiratory disorder (vasomotor sinusitis) is related to toxic elements during military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.310 (2013).

2.  The February 1997 rating decision, wherein the RO denied the Veteran's claim for service connection for upper respiratory infections and sinusitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the final February 1997 rating decision is new and material, and the claim for service connection for a respiratory disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

4.  The criteria for service connection for vasomotor sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Since the Board is reopening the claim for a respiratory disorder on the basis of new and material evidence, and granting the underlying claim for service connection for vasomotor sinusitis and service connection for sleep apnea, there is no need to discuss whether the Veteran has received sufficient notice and assistance in his appeal.  Even if he has not, this is inconsequential and, at most, harmless error. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Merits Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

(i) Sleep apnea

The Board finds that the evidence supports an award of service connection for sleep apnea.  There are (2) private physicians' opinions that are supportive of the secondary service connection theory of the claim.  In an August 2011 opinion, C. S., M. D., noted that he had been treating the Veteran since December 2010.  Dr. C. S. opined that the Veteran's sleep apnea was most likely related, in part, to medications required to treat his service-connected medical conditions.  (See August 2011 statement, prepared by C. S., M. D.)  In duplicate statements, dated in July 2011 and April 2013, M. J., M. D., concluded, that that the Veteran's sleep apnea was due to medications prescribed for his service-connected disabilities.  The Board notes that the Veteran has been awarded, in part, service connection for several orthopedic disabilities of the shoulders and spine, psychiatric disability and migraine headaches for which he has been prescribed various medications. 

These opinions are supportive of the Veteran's claim for sleep apnea as being secondary to medications prescribed for the service-connected disabilities.  Recognition is given to the fact that the opinions from C. S., M. D. and M. J., M. D. did not identify the specific service-connected disabilities for which medication has been prescribed, nor did either physician provide any rationale.  There are other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of Dr. C. S., who indicated that he had been treating the Veteran since December 2010.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave Dr. C. S. intimate knowledge of the Veteran and his sleep apnea and by that basis alone his opinion is found to be probative.  Dr. C. J.'s and Dr. M. J's opinions are supported by VA examination reports reflecting that the Veteran had been prescribed Motrin, Flexion, as well as injections for his service-connected cervical spine disability, and anti-depressants, anti-psychotic and anti- anxiety medications for his service-connected depression.  (See July 2009 VA spine and psychiatric examination reports).  There is also no other evidence in the record that weighs against the above-cited private positive opinions for secondary service connection for sleep apnea. 

Service connection for sleep apnea as secondary to medications prescribed for the service-connected depression is granted.  Further, as the claim for sleep apnea is being granted, the Board finds that there would be no useful purpose in addressing the theory of direct service connection. 

(ii) Respiratory Disorder

By a final February 1997 rating action, the RO denied service connection for an upper respiratory disorder and sinusitis on the basis that the claim was not well grounded.  The RO denied service connection for this disability based on the fact that although the Veteran had received treatment in service on numerous occasions for upper respiratory infections and sinusitis, that his sinuses and respiratory system were evaluated as "normal." at his July 1996 retirement examination.  The Veteran was informed of the RO's February 1997 decision that same month, but he did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's February 1997 rating action is, therefore, final. 38 U.S.C.A. § 7105. 

The Veteran's petition to reopen his previously denied claim for service connection a respiratory disability was received by the RO in August 2008.  

Evidence received since the RO's final February 1997 rating decision includes, in part, an April 2013 private medical opinion that states that it is likely that the Veteran's vasomotor sinusitis is related to his active service.  This report is new because it was not of record at the time of the RO's final February 1997 rating action.  It is also material.  It is material because it relates to an unestablished fact necessary to substantiate the claim, namely evidence that the Veteran has been diagnosed with vasomotor rhinitis, an elements that had not been established when VA denied the Veteran's claim in February 1997.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has been received and the claim for service connection for a respiratory disability (originally claimed as upper respiratory infections, sinusitis and allergic rhinosinusitis) is reopened and raises a reasonable possibility of substantiating the claim.  Indeed, as the evidence is in relative equipoise as to whether the Veteran has a respiratory disorder that is the result of military service, the Board will resolve all reasonable doubt in favor of the Veteran and grant the claim. 

The Veteran has been diagnosed with a respiratory disability, allergic vasomotor/allergic rhinitis and vasomotor sinusitis.  (See February 2010 VA rhinitis examination report and April 2013 report, prepared by M. J., M. D.).  Thus, Hickson element number one (1), evidence of a current disability,  has been met.  

With respect to Hickson element number two (2), evidence of in-service disease or injury, the Board notes that the Veteran was seen on numerous occasions throughout his entire period of service for upper respiratory infections, bronchitis, sinusitis, pneumonitis, strep pharyngitis, and bronchospasm.  These reports also note that the Veteran was a Navy Crewman.  In March 1993, the Veteran was seen for complaints of vertigo, nausea, malaise and headaches after he was exposed to a contaminated O2 canister on an aircraft.  It was noted that the bottle had become contaminated with acetylene that was three-and-a-half times the upper limit.  The issue was discussed with a physician from the Naval hospital, who felt that it was below the danger level.  It was indicated that other contaminants, such as nitric oxice, CO2, CH4, and C2H6 were also present, but they could not be quantified.  An examination of the Veteran's chest, to include x-rays, was normal at that time.  An assessment of status-post inhalation of asphxiant contaminated O2 was entered.  A July 1996 retirement examination report reflects that the Veteran's sinuses and chest were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had asthma, shortness of breath, sinusitis, chronic or frequent colds, or chronic cough.  On DD Form 2697, Report of Medical Assessment, dated in late July 1996, the Veteran reported that he had been exposed to a contaminated gas bottle, but did not indicate having had respiratory problems as a result of said exposure.   Thus, in view of the in-service findings of treatment for various respiratory disabilities, the Board finds that Hickson element number two (2) has been met.  

The crux of the Veteran's claim turns on whether there is evidence of a nexus between the Veteran's in-service respiratory symptoms and exposure to a toxic solvent in 1993 and any currently diagnosed respiratory disability.  There are VA and private opinions that are against and supportive of the Hickson three (3) element, nexus to service, element of the claim. 

Evidence against the claim is a February 2010 VA nurse practitioner's (NP) opinion.  In February 2010, the VA NP examined the Veteran to determine the etiology of his diagnosed rhinitis.  The VA NP indicated that she had reviewed the above-cited service treatment records and post-service private and VA evidence, reflecting that the Veteran initially complained of coughing spells at a VA clinic in August 2000, and recurrent nasal congestion for six (6) weeks in early November 2005.  After a physical evaluation of the Veteran, the VA NP diagnosed him with vasomotor/allergic rhinitis that was less likely as not (less than 50/50 probability) caused by or a result of an in-service event.  The VA NP reasoned that because the Veteran's service treatment records did not show any continuous nasal symptoms since his 1993 in-service exposure to a toxic solvent and because his currently diagnosed rhinitis did not begin until 2005, that it was unlikely to have been a sequel of his in-service toxic exposure.  (See February 2010 VA rhinitis examination report).  The Board finds this opinion to be of high probative value as the VA NP provided rationale for her opinion based on a review of the Veteran's service and post-service medical records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Evidence that is supportive of the Veteran's claim for service connection for a respiratory disorder includes VA and private opinions.  A March 2009 VA progress note contains the opinion of a VA physician, who was requested by the Veteran to review his service treatment records and provide an opinion as to the etiology of his allergy condition.  The VA physician noted that the Veteran currently (then) carried the following diagnoses:  (i) multiple chemical sensitivity; (ii) vaso motor rhinitis; and, (iii) allergic rhinitis/sinusitis.  After a review of the Veteran's service treatment records, specifically the March 1993 O2 contamination incident and March 1996 notation of bronchospasm, the VA physician opined that "It certainly would seem he had the toxic exposure severe enough to warrant an admission, and he has several other documented episodes of severe cough in the records provided.  His history is one of continuous symptoms since that time, that have only recently improved with chronic antihistamines and topical allergy medications."  (See March 2009 VA treatment report).  

In an August 2011 addendum opinion to her March 2009 report, the VA physician, an immunologist, related that she was "[s]truck" by the level of exposure and the timeline of [the Veteran's] symptoms as they related to the exposure.  Thus, the VA physician opined that it was reasonable to link the exposure to his symptoms at that time, and by his history, his symptoms to the current (then) time.  (See VA physician's addendum report, dated in August 2011).  The VA physician did not provide any rationale for her favorable opinions.  Notwithstanding the foregoing, the Board has given consideration to the fact that she is an immunologist, a physician who is specially trained to diagnose, treat and manage allergies, asthma and immunologic disorders including primary immunodeficiency disorders.  Thus, by her medical training and knowledge of respiratory diseases, such as asthma and allergies, on this basis alone her opinions are found to be probative.  

Other evidence that is supportive of the claim includes an August 2011 opinion of C. S., M. D.  Dr. C. S. opined that he had been treating the Veteran since December 2010 and that according to his service and post-service VA records, it was his opinion that the Veteran's longstanding allergic rhinitis was precipitated by his exposure to numerous toxins and chemical fumes (e.g., jet fuel/exhaust) as a Naval Aviator.  (See August 2011 opinion, prepared by C. S., M. D.)  Dr. C. S. did not provide any rationale for his favorable opinion.  However, there are other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of Dr. C. S. having treated the Veteran since December 2010.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave Dr. C. S. intimate knowledge of the Veteran's body mechanics and his allergic rhinitis and by that basis alone his opinion is found to be probative.  

Finally, duplicate opinions, dated in July 2011 and April 2013, authored by M. J., M. D. are also supportive of the claim for service connection for a respiratory disorder.  Dr. M. J. related that the Veteran had vasomotor sinusitis, which he noted was nothing more than a chemical allergy caused by excessive exposure to harsh chemical elements.  Dr. M. J. related that the Veteran's service as a combat flight crew member had exposed him to numerous toxic exposure, such as jet fuel/exhaust and harsh chemicals.  Dr. M. J. also indicated that the Veteran began to have sinus problems in 1997, according to his VA treatment records.  Dr. M. J. related that he had reviewed a Mayo Clinic study that discussed the three (3) top causes of vasomotor sinusitis: jet fuel, exposure to jet exhaust, and exposure to harsh chemicals.  Overall, it was Dr. M. J.'s opinion that the Veteran's vasomotor sinusitis with polyps was caused by his exposure to poisonous gas, smoke inhalation, extensive exposure to jet fuel and exhaust and other harsh chemicals during military service.  Dr. M. J. further opined that the Veteran's [respiratory] symptoms had started prior to his retirement from service and that they had continued since that time.  (See July 2011 and April 2013 reports, prepared by M. J., M. D.) 

In view of the well-supported yet unfavorable VA NP's opinion and favorable opinions of the VA immunologist, C. S., M. D. and M. J., M. D., the Board finds that the evidence is, at the very least, in equipoise as to the question of whether the Veteran has a respiratory disorder that is related to his period of military service.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection for a respiratory disability is granted. 


ORDER

Service connection for sleep apnea as secondary to medications prescribed for service-connected disabilities is warranted. 

Service connection for vasomotor sinusitis is granted.

REMAND

The Board's review of the claims files reveal that further development on the issue of entitlement to an increased disability rating for the service-connected cervical spine disability, currently evaluated as 10 percent disabling, is necessary.  

VA last examined the Veteran to determine the current severity of her service-connected thoracolumbar and cervical spine disabilities in July 2009.  VA treatment records, dated in January 2011, show that the Veteran's service-connected cervical spine disability required occipital nerve blocks five (5) times a year; cervical epidural injections and Botox injections each up to three (3) times a year.  The Veteran testified that if it was not for having received these injections, he would not have cervical spine range of motion.  (T. at pgs.) 21, 23).   

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, given the fact that VA last examined the Veteran's spine over four (4) years ago, and that there has been an obvious change in his cervical spine disability since that time, the AMC should arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the severity of this disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient and inpatient treatment records from the North Florida/South Georgia VA Healthcare System and any other identified VA care provider since June 2011.

2.  Schedule the Veteran for a VA spine examination, with an appropriate examiner who has reviewed the claims files.  The examiner should note the Veteran's subjective symptoms and address the following:

i) Range of motion studies of the cervical spine must be conducted, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

ii) The frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by either the cervical spine must be described. If no bedrest has been prescribed, the examiner should so state.

iii) The examiner must discuss whether there are any objective neurological abnormalities associated with the cervical spine, such as upper extremity neuropathy and radiculopathy.  (The examiner is hereby advised that service connection has been established for right and left shoulder torn rotator cuff/tendonitis with myofascial pain syndrome).  For each identified abnormality, a description of its symptoms and severity is requested.

In regard to any upper extremity radiculopathy/neuropathy that is associated with the service-connected cervical spine disability found on examination, the examiner should describe the Veteran's symptoms and the extent of its severity (i.e., mild, moderate, etc.). If the examination clearly shows neurological symptoms of an etiology other than the service-connected cervical spine disability (i.e., right and left shoulder torn rotator cuff/tendonitis with myofascial pain syndrome) the examiner should so state. 

(iv) The examiner is requested to provide a discussion of the effects of the cervical spine disability, along with any associated objective neurological abnormalities, on the ability of the Veteran to secure and follow a substantially gainful occupation.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Readjudicate the claim for an increased rating in excess of 10 percent for service-connected cervical spine disability, including scheduler and extraschedular ratings, on the merits. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


